Exhibit 10.1

 

EQT CORPORATION

EXECUTIVE PERFORMANCE INCENTIVE PROGRAM

 

 

EQT CORPORATION (the “Company”) hereby establishes this EQT CORPORATION
EXECUTIVE PERFORMANCE INCENTIVE PROGRAM (the “Program”), in accordance with the
terms provided herein.

 

WHEREAS, the Company maintains certain long-term incentive award plans including
the EQT Corporation 2009 Long-Term Incentive Plan (the “2009 Plan”) for the
benefit of its directors and employees, of which the Program is a subset; and

 

WHEREAS, in order to further align the interests of the Chief Executive Officer
of the Company (the “Executive”)with the interests of the shareholders, the
Company desires to provide long-term incentive benefits through the Program, in
the form of awards qualifying as “Performance Awards” under the 2009 Plan.

 

NOW, THEREFORE, the Company hereby provides for incentive benefits for the
Executive and adopts the terms of the Program by action of the Committee dated
July      , 2010, on the following terms and conditions:

 

Section 1.  Purpose.  The main purpose of the Program is to provide long-term
incentive opportunities to the Executive  to further align his interests with
those of the Company’s shareholders and with the strategic objectives of the
Company.  Awards granted hereunder may be earned by achieving relative
performance levels against a pre-determined peer group, are forfeited if defined
performance levels are not achieved and are subject to negative adjustment if,
among other things, other absolute performance measures are not attained.  By
placing a portion of the Executive’s compensation at risk, the Company has an
opportunity to reward exceptional performance or reduce the compensation
opportunity when performance does not meet expectations.  As a subset of the
2009 Plan, this Program is subject to and shall be governed by the terms and
conditions of the 2009 Plan.  Capitalized terms used herein and not otherwise
defined shall have the meanings given such terms in the 2009 Plan.  The Share
Units (as defined in Section 4 below) granted under this Program are intended to
meet the performance-based compensation exemption under Section 162(m) of the
Code.

 

Section 2.  Effective Date.  The effective date of this Program is July 1,
2010.  The Program will remain in effect until the earlier of December 31, 2012
or the closing date of a Change of Control event defined in Section 5 unless
otherwise amended or terminated as provided in Section 17 (“Termination Date”).

 

Section 3.  Eligibility.  The Executive is the only employee of the Company who
shall be eligible to participate (the “Participant”) in the Program.

 

Section 4.  Performance Incentive Share Unit Awards.  Awards under the Program
are designated in the form of performance incentive share units (as adjusted

 

--------------------------------------------------------------------------------


 

from time to time in accordance with Section 12, the “Share Units”) , which are
awards to be settled in stock, the amount per unit of which is determined by
reference to one share of the Company’s Common Stock.  The Executive has been
awarded       target Share Units.  .  Unless otherwise indicated herein in a
particular context, the term “Share Units” includes any Dividend Units
accumulated with respect to an award of Share Units, as provided in Section 12.

 

The Share Units shall be held in book entry form by the Company until settled as
described herein.  Share Units do not represent actual shares of stock.  The
Participant shall have no right to exchange the Share Units for cash, stock or
any other benefit and shall be a mere unsecured creditor of the Company with
respect to such Share Units and any future rights to benefits.

 

Section 5.  Performance Condition.  Subject to Section 7, the amount to be
distributed to the Participant will be based on the Company’s total shareholder
return relative to the peer group’s (Attachment A) total shareholder return
calculated as described in (a) below (the “Performance Condition”), for the
period of July 1, 2010 to the Termination Date (the “Performance Period”), and
subject to the Committee’s negative discretion based upon the Company’s revenues
as described in (b) and (c) below.

 

(a)       Total Shareholder Return.  For purposes of this Program, total
shareholder return will be calculated as follows:

 

Step 1

 

The “Beginning Point” for the Company and each company in the peer group is
defined as one share of common stock with a value equal to the average closing
stock price as reported in the Nationally Recognized Reporting Service for the
ten (10) consecutive business day period ending on and including the date of the
commencement of the Performance Period, for each company.  All references in
this Program to the “Nationally Recognized Reporting Service” shall be
references to either the print or electronic version of a nationally recognized
publication that reports the daily closing stock price of EQT and each member of
the peer group.

 

Step 2

 

Dividends paid for each company from the beginning of the Performance Period
will be cumulatively added to the Beginning Point as additional shares of such
company’s common stock.  The closing price on the last business day of the month
in which the record date for the dividend occurs will be used as the basis for
determining the number of shares to be added.  The resulting total number of
shares accumulated during the Performance Period is referred to as the Total
Shares Held at Ending Point.

 

Step 3

 

2

--------------------------------------------------------------------------------


 

Except as provided in the following sentence, the “Ending Point” for each
company in the peer group is defined as Total Shares Held at Ending Point for
that company times the average of the closing price of such company’s common
stock as reported in the Nationally Recognized Reporting Service for the last
ten (10) business days of the Performance Period for that company.  In the event
of a change of control (as then defined in the 2009 Plan) of the Company (a
“Change of Control”), the “Ending Point” for each company in the peer group is
defined as Total Shares Held at Ending Point for that company times the average
of the closing price of such company’s common stock as reported in the
Nationally Recognized Reporting Service for the ten (10) business days preceding
the closing of the Change of Control transaction.

 

Step 4

 

Total Shareholder Return (“TSR”) will be expressed as a percentage and is
calculated by dividing the Ending Point by the Beginning Point and then
subtracting 1 from the result.  Each company including the Company will be
ranked in descending order by the TSR so calculated.

 

If the common stock of any company in the peer group ceases to be publicly
traded during the Performance Period, such company shall be assigned a TSR value
of negative 100% for purposes of the Program.

 

(b)      Revenues.  For purposes of this Program, revenues shall be measured as
the Sales Price (as specified below) multiplied by the aggregate Total Sales
Volume (as specified below) for the nine (9) calendar quarters within the
Performance Period beginning July 1, 2010 and ending September 30, 2012.  If a
Change of Control shall occur prior to September 30, 2012, then revenues shall
be measured as the Sales Price multiplied by the aggregate Total Sales Volume
for the calendar quarters completed prior the date of the Change of Control.

 

(i)                                   Sales Price shall equal $6.00/mcf.

 

(ii)                                Total Sales Volume for each quarter equals
the sum of the production total sales volumes (mmcfe) reported in the applicable
Form 10-Q for each quarter and, in the case of the fourth quarter of any year,
the volumes calculated for the fourth quarter by reducing the annual total sales
volume reported in the Form 10-K by the quarterly total sales volumes reported
in the Form 10-Q for the first three quarters of such year.  For the avoidance
of doubt, (a) Total Sales Volume is determined solely by the volumes reported,
regardless of any subsequently identified prior period adjustment, (b) Total
Sales Volume represents the Company’s interest in gas and oil sales during the
applicable period and (c) gathered volumes are not

 

3

--------------------------------------------------------------------------------


 

included.  Total Sales Volume shall be measured on a basis consistent with
current practice on the date of adoption of the Program.

 

(c)       Application of Performance Condition and Negative Adjustment.  The
Participant’s “Awarded Value” shall be calculated by multiplying (A) the sum of
such Participant’s Share Units, by (B) the Payout Multiple identified on the
payout matrix (Attachment B) that corresponds to the Company’s relative TSR
ranking on the payout matrix for the Performance Period (after taking into
account any discretionary reduction of the Payout Multiple by the Committee as
provided in Attachment B), by (C) the closing price of the Company’s Common
Stock at the end of the Performance Period or, in the case of a Change of
Control, the average of the closing price of the Company’s Common Stock for the
ten (10) business days preceding the Change of Control transaction, in each case
as reported in the Nationally Recognized Reporting Service.   Share Units will
be cumulatively credited with cash dividends that are paid on the Company’s
Common Stock on or after July 1, 2010 in the form of additional Share Units,
which shall be referred to as the “Dividend Units.”  These Dividend Units shall
be deemed to have been purchased on the last business day of the month in which
the record date for the dividend occurs, using the closing stock price for the
Company as reported in the Nationally Recognized Reporting Service.

 

Payments under the Program are expressly contingent upon achievement of the
Performance Condition.

 

Section 6.  Issuance and Distribution.  Subject to Section 7 and except as
provided in the remainder of this Section 6, the Participant’s Awarded Value
will be distributed in stock no later than March 15, 2013.  Subject to
Section 7, in the event of a Change of Control, the Awarded Value will be
distributed in stock on the closing date of the transaction.  Notwithstanding
the foregoing, to the extent required under Section 409A of the Code or the
regulations thereunder, no distributions may be made earlier than the time
permitted under such regulations to any affected Participant.  Notwithstanding
the first sentence of this Section 6, the Committee may determine, in its
discretion and for any reason, that the Awarded Value will be issued in whole or
in part in cash.  If the Participant receives payment in the form of Company
stock, the number of shares of stock shall be based on the closing price of the
Company’s stock (or, in the case of a Change of Control, the value per share of
Common Stock distributed to holders of the Company’s Common Stock) at the
Termination Date.  The maximum amount payable to the Participant under the
Program with respect to any one calendar year within the Performance Period
shall be the amount set forth and as calculated in the 2009 Plan with respect to
Performance Awards, which limit has been approved by the shareholders of the
Company.  No elections shall be permitted with respect to the timing of any
payments.

 

Section 7.  Change of Status; Overall Limit.  In making decisions regarding the
extent to which awards are payable in the case of a termination of the
Participant’s employment prior to payment, the Committee may consider any
factors that it may

 

4

--------------------------------------------------------------------------------


 

consider relevant.  Unless otherwise determined by the Committee, the following
shall apply in case the employment of the Participant ceases prior to payment of
the Awarded Value:

 

(a)       Retirement and Resignation.  Share Units shall be forfeited.

 

(b)      Death and Disability.  Share Units shall be retained by the Participant
or his estate or beneficiary, contingent upon achievement of the Performance
Condition set forth in Section 5, as follows, and the remainder shall be
forfeited:

 

Date of Death or Disability

 

Percent Retained

 

 

 

Prior to January 1, 2011

 

  0%

January 1, 2011 – December 31, 2011

 

25%

January 1, 2012 – December 31, 2012

 

50%

 

(c)       Termination.  If the termination is for reasons of misconduct, failure
to perform, or other cause, Share Units shall be forfeited.  If the termination
is due to reasons such as reorganization, and not due to the fault of the
Participant, the Participant will retain his Share Units, contingent upon
achievement of the Performance Condition set forth in Section 5, as follows, and
the remainder shall be forfeited:

 

Termination Date

 

Percent Retained

 

 

 

Prior to January 1, 2011

 

  0%

January 1, 2011 – December 31, 2011

 

25%

January 1, 2012 – December 31, 2012

 

50%

 

(d)      Change of Position.  If the Participant’s position within the Company
changes to a non-Program eligible position as determined by the Committee but
the Participant remains employed through the date of payment of the Awarded
Value will retain his Share Units, contingent upon achievement of the
Performance Condition set forth in Section 5, as follows, and the remainder
shall be forfeited:

 

Change of Position Date

 

Percent Retained

 

 

 

Prior to January 1, 2011

 

  0%

January 1, 2011 – December 31, 2011

 

25%

January 1, 2012 – December 31, 2012

 

50%

 

In such events, any Share Units that are retained shall be payable at the time
specified in Section 6 except that, in the event such amounts are conditioned
upon a separation from service and not compensation the Participant could
receive without separating from

 

5

--------------------------------------------------------------------------------


 

service, then no such payments may be made to the Participant, if he is then a
“specified employee” under Section 409A of the Code, until the first day of the
seventh month following the Participant’s separation from service. 
Notwithstanding any other provisions of the Program, the Participant shall have
no vested rights to any Share Units prior to payment.

 

Section 8.  Responsibilities of the Committee.  The Committee has responsibility
for all aspects of the Program’s administration, including:

 

·                Determining and certifying in writing, the extent to which the
Performance Condition has been achieved prior to any payments under the Program,

 

·                Ensuring that the Program is administered in accordance with
its provisions,

 

·                Approving the Program Participant,

 

·                Authorizing Share Unit awards to the Participant,

 

·                Adjusting Share Unit awards  to account for extraordinary
events,

 

·                Ruling on any disagreement between the Program Participant,
Company management, Program administrators, and any other interested parties to
the Program, and

 

·                Maintaining final authority to amend, modify or terminate the
Program at any time.

 

The interpretation and construction by the Committee of any provisions of the
Program or of any adjusted Share Units shall be final.  No member of the
Committee shall be liable for any action or determination made in good faith on
the Program or any Share Units thereunder.  The Committee may designate another
party to administer the Program, including Company management or an outside
party to the extent permitted under Code Section 162(m).  All conditions of the
Share Units must be approved by the Committee.

Section 9.  Tax Consequences to the Participant.  It is intended that: 
(i) until the Performance Condition is satisfied, the Participant’s right to
payment for an award under this Program shall be considered to be subject to a
substantial risk of forfeiture in accordance with those terms as defined or
referenced in Sections 83(a), 409A and 3121(v)(2) of the Code; (ii) the Awarded
Value shall be subject to employment taxes only upon the satisfaction of the
Performance Condition; and (iii) until the Awarded Value is actually paid to the
Participant, the Participant shall have merely an unfunded, unsecured promise to
be paid the benefit, and such unfunded promise shall not consist of a transfer
of “property” within the meaning of Code Section 83.  It is further intended
that the Participant will not be in actual or constructive receipt of
compensation with respect to the Share Units within the meaning of Code
Section 451 until the Awarded Value is paid.

 

6

--------------------------------------------------------------------------------


 

Section 10.  Nonassignment.  The Participant shall not be permitted to assign,
alienate or otherwise transfer his Share Units and any attempt to do so shall be
void.

 

Section 11.  Impact on Benefit Plans.  Payments under the Program shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.  Nothing herein shall prevent the Company from
maintaining additional compensation plans and arrangements, provided however
that no payments shall be made under such plans and arrangements if the effect
thereof would be the payment of compensation otherwise payable under this
Program regardless of whether the Performance Condition was attained.

 

Section 12.  Successors; Changes in Stock.  The obligation of the Company under
the Program shall be binding upon the successors and assigns of the Company.  If
a dividend or other distribution shall be declared upon the Company’s Common
Stock payable in shares of Company Common Stock, the Participant’s Share Units
shall be adjusted by adding thereto the number of shares of Company Common Stock
that would have been distributable thereon if such units had been actual Company
shares and outstanding on the date fixed for determining the shareholders
entitled to receive such stock dividend or distribution.  In the event of any
spin-off, split-off or split-up, or dividend in partial liquidation, dividend in
property other than cash or Company Common Stock, or extraordinary distribution
to shareholders of the Company’s Common Stock, the Participant’s Share Units
shall be appropriately adjusted to prevent dilution or enlargement of the rights
of the Participant that would otherwise result from any such transaction,
provided such adjustment shall be consistent with Section 409A of the Code.

 

In the case of a Change of Control, any obligation under the Program shall be
handled in accordance with the terms of Section 6 hereof.  In any case not
constituting a Change of Control in which the Company’s Common Stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
Awarded Value shall be calculated based on the closing price of such common
stock on the closing date of the transaction on the principal market on which
such common stock is traded, and (ii) there shall be substituted for each Share
Unit constituting an award, the number and kind of shares of stock or other
securities (or cash or other property) into which each outstanding share of the
Company’s Common Stock shall be so changed or for which each such share shall be
exchangeable.  In the case of any such adjustment, the Share Units shall remain
subject to the terms of the Program.

 

Section 13.  Dispute Resolution.  The Participant may make a claim to the
Committee with regard to a payment of benefits provided herein.  If the
Committee receives a claim in writing, the Committee must advise the Participant
of its decision on the claim in writing in a reasonable period of time after
receipt of the claim (not to exceed 120 days).  The notice shall set forth the
following information:

 

7

--------------------------------------------------------------------------------


 

(a)       The specific basis for its decision,

 

(b)      Specific reference to pertinent Program provisions on which the
decision is based,

 

(c)       A description of any additional material or information necessary for
the Participant to perfect a claim and an explanation of why such material or
information is necessary, and

 

(d)      An explanation of the Program’s claim review procedure.

 

Section 14.  Applicable Law.  This Program shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.

 

Section 15.  Severability.  In the event that any one or more of the provisions
of this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

Section 16.  Headings.  The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program.

 

Section 17.  Amendment or Termination of this Program.  This Program may be
amended, suspended or terminated by the Company at any time upon approval by the
Committee and following a determination that the Program is no longer meaningful
in relation to the Company’s strategy.  Any suspension or termination shall
automatically cause a Termination Date effective as of the date of the
Committee’s approval.  Notwithstanding the foregoing, (i) no amendment,
suspension or termination shall adversely affect the Participant’s rights to his
award after the date of the award; provided, however, that to the extent an
award is determined with respect to a Termination Date, including a Termination
Date pursuant to the preceding sentence, Participant’s right to awards is deemed
not to be adversely affected thereby, and the Company may amend this Program
from time to time without the Participant’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Sections 409A or any other provision of the Code, including regulations and
interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to the Participant,
(ii) no amendment may alter the time of payment as provided in Section 6 of the
Program, and (iii) no amendment may be made following a Change of Control.

 

Section 18.  2009 Plan and Company Information.  The Executive may access
important information about the Company and the 2009 Plan on the Company’s
website.  Copies of the 2009 Plan and 2009 Plan Prospectus can be found at
www.eqt.com, by clicking on the “Employees” link on the main page and logging
onto the “Employee info” page.  Copies of the

 

8

--------------------------------------------------------------------------------


 

Company’s most recent Annual Report on Form 10-K and Proxy Statement can be
found by clicking on the “Investors” link on the main page and then “SEC
Filings.” Paper copies of such documents are available upon request made to the
Company’s Corporate Secretary.

 

 

 

  /s/ Kimberly L. Sachse

 

Kimberly L. Sachse

 

For the Compensation Committee

 

 

 

The undersigned hereby acknowledges receipt of this Award, the terms of which
are set forth above, and agrees to be bound by all provisions hereof.

 

Signature:

    /s/ David L. Porges

 

 

David L. Porges

 

 

9

--------------------------------------------------------------------------------


 

Attachment A

 

Executive Performance Incentive Program

 

Peer Group

 

 

Cabot Oil & Gas Corp.

Chesapeake Energy Corp.

El Paso Corp.

Enbridge Inc.

Energen Corp.

EOG Resources, Inc.

EXCO Resources, Inc.

Markwest Energy Partners LP

MDU Resources Group Inc.

National Fuel Gas co.

Oneok Inc.

Penn Virginia Corp.

Petroleum Development Corp.

Range Resources Corp.

REX Energy Corp.

Sempra Energy

Southern Union Co.

Southwestern Energy Co.

Spectra Energy Corp.

Transcanada Corp.

Williams Cos. Inc.

 

10

--------------------------------------------------------------------------------


 

Attachment B

 

Executive Performance Incentive Program

 

Payout Matrix

 

 

Company’s Position in

 

 

 

        TSR Ranking        

 

Payout Multiple

 

1

 

 

 

3.00

 

2

 

 

 

3.00

 

3

 

 

 

3.00

 

4

 

 

 

2.75

 

5

 

 

 

2.50

 

6

 

 

 

2.25

 

7

 

 

 

2.00

 

8

 

 

 

1.75

 

9

 

 

 

1.50

 

10

 

 

 

1.25

 

11

 

 

 

1.00

 

 

 

 

 

 

Median

12

 

 

 

.75

 

13

 

 

 

.75

 

14

 

 

 

.75

 

15

 

 

 

.50

 

16

 

 

 

.50

 

17

 

 

 

.50

 

18

 

 

 

.25

 

19

 

 

 

.25

 

20

 

 

 

0

 

21

 

 

 

0

 

22

 

 

 

0

 

 

 

The Committee retains the discretion to reduce the corresponding Payout
Multiple.  In exercising such discretion, the Committee shall consider reducing
the Payout Multiple by up to 0.75 if the Company does not attain the revenue
target specified below; provided, however, that if the Company’s relative TSR
ranking is median or above, the Payout Multiple should not be decreased below
1.00.  The revenue target for the period July 1, 2010 to September 30, 2012 is
listed below:

 

11

--------------------------------------------------------------------------------


 

Total Sales Volume (mmcfe)

 

Production Revenue ($000,000)

 

       376,000    

 

2,256.0

 

 

In the event of a Change of Control prior to September 30, 2012, then the
revenue target shall be adjusted proportionately based upon the number of
calendar quarters actually completed prior to the closing date of the Change of
Control.

 

12

--------------------------------------------------------------------------------